1. Interpretation of Rule 19(1) (vote)
- Before the vote
on behalf of the IND/DEM Group. - Mr President, I rise under Rule 170(4) to make the point that this proposal that we are being asked to vote on gives the President of this Parliament such arbitrary and dictatorial powers that no one who believes in democracy would ever even consider it. But to be asked to vote on it, when the political groups in this Parliament have not even had time to discuss it, surely cannot be right. So I ask that this vote be adjourned to the next part-session in Strasbourg so that people actually get a chance to understand the huge implications of this vote if it is passed.
Mr Farage, firstly, you are entitled to ask for the matter to be adjourned. Nobody is questioning this right. We did briefly discuss the substance of the issue yesterday, however, after Mr Hannan asked for leave to speak. I would say to you very clearly that the substance of your statement, in which you refer to dictatorial measures, is inappropriate here. Accept the majority decision of this Parliament, accept the majority decision of the Committee on Constitutional Affairs! Everything here proceeds properly, according to the law, and you should be good democrats and accept it.
on behalf of the PSE Group. - (DE) Mr President, our Group has discussed this issue very thoroughly. We believe that the President should consult the House once again prior to the decision, particularly with regard to how the revised version is worded, since accusations of authoritarian action are completely unjustified. Far from it! There is no reason at all in this regard to make use of wording as the last speaker has done. Please may we therefore proceed with the vote as you have proposed.
I was rather too quick. A formal proposal has been filed. One Member is able to speak in favour of the proposal and one against. We have listened to the speaker who is critical of the proposal. Someone in favour of it can now speak. I assume that Mr Hannan wishes to support Mr Farage. For this reason he and he alone now has the floor. Please proceed, Mr Hannan.
Mr President, an absolute majority is not the same as the rule of law. I accept that there is a minority in this House in favour of a referendum, and that there is a minority in this House against the ratification of the Lisbon Treaty.
But this House must nonetheless follow its own rule books. And by popular acclamation to discard the rules under which we operate is indeed an act of arbitrary and despotic rule. It is only my regard for you, Mr President, and my personal affection for you that prevents me from likening it to the Ermächtigungsgesetz of 1933, which was also voted through by a parliamentary majority.
I ask this House not to vote on this matter until we have ...
(Protests)
Mr Hannan, I do believe we ought not to adopt these comparisons.
(FR) Mr President, I have been patient for several days, for several weeks. Now, there are limits. We have not yet taken a decision within our group. This comment is intolerable. We are going to take internal sanctions within the group and I am going to ask for Mr Hannan to be excluded from the group.
(Applause)
(Parliament rejected Mr Farage's request for the vote to be adjourned).